Citation Nr: 1736800	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-30 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran had active duty service from July 1942 to December 1945.  He died in November 2005 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied nonservice-connected death pension benefits.  Jurisdiction over the Veteran's file has subsequently been transferred to the RO in Houston, Texas.

Historically, in December 2005, the appellant submitted a claim for death benefits, which was denied in a January 2006 rating decision.  The appellant appealed the January 2006 rating decision, but withdrew her appeal in August 2009.  In August 2010, the appellant submitted her current claim for death benefits, which was denied in a July 2011 rating decision.  In September 2011, the appellant submitted new and material evidence, which the RO considered in the July 2013 rating decision on appeal.  Accordingly, the appellant's appeal stems from her August 2010 claim for death benefits.  See 38 C.F.R. 3.156(b) (2016).

In October 2013, the appellant requested a hearing before a Veterans Law Judge at her local VA office, but in November 2016, she withdrew her request.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

The appellant's countable income for the years 2010 through 2014, exceeded the Maximum Annual Pension Rates for purposes of entitlement to nonservice-connected death pension.


CONCLUSION OF LAW

The criteria for nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§ 1521, 1541 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks entitlement to death pension benefits.

Death pension benefits are generally available for surviving spouses as a result of a veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  An appellant is entitled to these benefits if the Veteran served for 90 days or more, part of which was during a period of war; or, if the Veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements. 38 U.S.C.A. § 154 (a); 38 C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  An additional amount is paid to a surviving spouse in need of aid and attendance.  38 C.F.R. § 3.23(a)(6).  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.

The following shall be excluded from countable income for the purpose of determining entitlement to improved pension.  Unless otherwise provided, expenses deductible under this section are deductible only during the 12-month annualization period in which they were paid.  Accordingly, in relevant part, there will be excluded from the amount of an individual's annual income any unreimbursed amounts which have been paid within the 12-month annualization period for medical expenses regardless of when the indebtedness was incurred.  An estimate based on a clear and reasonable expectation that unusual medical expenditure will be realized may be accepted for the purpose of authorizing prospective payments of benefits subject to necessary adjustment in the award upon receipt of an amended estimate, or after the end of the 12-month annualization period upon receipt of an eligibility verification report.  38 C.F.R. § 3.272(a).

For a surviving spouse, unreimbursed medical expenses will be excluded when all of the following requirements are met:  (i) they were or will be paid by a surviving spouse for medical expenses of the spouse, veteran's children, parents and other relatives for whom there is a moral or legal obligation of support; (ii) they were or will be incurred on behalf of a person who is a member or a constructive member of the spouse's household; and (iii) they were or will be in excess of 5 percent of the applicable maximum annual pension rate or rates for the spouse (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound) as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272(g)(2).

The Maximum Annual Pension Rates (MAPR) are specified in 38 U.S.C.A. §§ 1521 and 1542, as increased from time to time under 38 U.S.C.A. § 5312.  The rates of death pension benefits are published in tabular form in Appendix B of Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in Title 38 of the Code of Federal Regulations.  38 C.F.R. § 3.21.

As discussed above, the appellant's appeal stems from her August 2010 claim for death pension benefits.  Accordingly, evidence pertaining to the appellant's income and medical expenses dated prior to calendar year 2010 is not relevant to the present claim, and thus, will not be addressed herein.

Beginning December 1, 2009, the MAPR for a surviving spouse with no dependents was $7,933.00.  See Survivors Pension Rate Tables - Effective 12/1/09, available at http://www.benefits.va.gov/PENSION/rates_survivor_pen13.asp (noting that medical expenses must exceed $397.00 to be deducted).  During calendar year 2010, the appellant received $16,758.00, in Social Security Administration (SSA) benefits ($1,396.50 per month from January to December 2010).  She submitted records showing she paid $1,331.00, for medical treatment rendered throughout 2010.  After deducting such expenses from the appellant's income, her countable income for calendar year 2010 was $15,427.00.  As this amount is greater than the MAPR of $7,933.00, for calendar year 2010, death pension benefits are not warranted for calendar year 2010.

Beginning December 1, 2010, the MAPR for a surviving spouse with no dependents was $8,219.00.  See id. at Survivors Pension Rate Tables - Effective 12/1/09 (noting that medical expenses must exceed $410.00 to be deducted).  During calendar year 2011, the appellant received $16,758.00, in SSA benefits ($1,396.50 per month from January to December 2011).  In November 2011, she submitted a patient prescription record and corresponding prescription drug summary, which show that from January 1, 2011, to October 31, 2011, her out-of-pocket costs for prescription drugs was $136.00.  See Health Spring, Your Monthly Prescription Drug Summary (November 11, 2011) (noting that her year-to-date amount for total drug costs was $1,119.65, of which her insurer paid $983.65).  The appellant did not submit receipts for any other medical treatment during calendar year 2011.  As her out-of-pocket costs ($136.00) do not exceed 5 percent of the applicable MAPR ($410.00) her reported unreimbursed medical expenses cannot be deducted from her countable income.  See 38 C.F.R. § 3.272 (g)(2)(iii).  Therefore, since her countable income for calendar year 2011 was $16,758.00, which is greater than the MAPR of $8,219.00, for calendar year 2011, death pension benefits are not warranted for calendar year 2011.

Beginning December 1, 2011, the MAPR for a surviving spouse with no dependents remained at $8,219.00.  See Survivors Pension Rate Tables - Effective 12/1/11, available at http://www.benefits.va.gov/PENSION/rates_survivor_pen13.asp (medical expenses must exceed $410.00 to be deducted).  During the calendar year 2012, the appellant received $17,350.80, in SSA benefits ($1,445.90, per month from January to December 2011).  The appellant did not submit any information showing that she incurred medical expenses during calendar year 2012.  Therefore, since her countable income for calendar year 2012 was $17,350.80, which is greater than the MAPR of $8,219.00, for calendar year 2012, death pension benefits are not warranted for calendar year 2012.

Beginning December 1, 2012, the MAPR for a surviving spouse with no dependents was $8,359.00.  See id. at Survivors Pension Rate Tables - Effective 12/1/12, available at http://www.benefits.va.gov/PENSION/rates_survivor_pen13.asp (medical expenses must exceed $417.00 to be deducted).  During the calendar year 2013, the appellant received $17,650.80, in SSA benefits ($1,470.90, per month from January to December 2012).  The appellant did not submit any information showing that she incurred medical expenses during calendar year 2013.  Therefore, since her countable income for calendar year 2013 was $17,650.80, which is greater than the MAPR of $8,359.00, for calendar year 2013, death pension benefits are not warranted for calendar year 2013.

For the periods covering calendar year 2014 to present, the appellant did not submit any information regarding a change in her income or medical expenses.  As such, the record is absent any evidence that her countable income during these periods is below MAPR.  Accordingly, death pension benefits are not warranted from calendar year 2014 to present.

In making its decision, the Board acknowledges the appellant's report of difficulty paying for personal expenses, to include her mortgage, lawn care service, and personal items.  See, e.g., Statements (November 16, 2016; May 24, 2017).  Unfortunately, the statutes and regulations that bind the Board's decision do not account for such expenses or permit the Board to rule in equity.  Thus, for the aforementioned reasons, the Board finds that death pension benefits are not warranted.


ORDER

Death pension benefits are denied.




____________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


